 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MIGUEL BELMONTE,                                    No. 2:19-cv-00269 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    A. SMITH, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 8, 2021, the magistrate judge issued findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within twenty-one days. ECF No. 14. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis, with one correction. Page 4, line 22 appears
 3   to contain a typographical error that may prove confusing if left uncorrected. The court adopts
 4   the F&Rs after adding the word “not” in that line: “Because there is no federal constitutional right
 5   to a grievance process, the alleged mishandling or erroneous denial of an inmate appeal does not
 6   itself violate due process.” See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates
 7   lack a separate constitutional entitlement to a specific prison grievance procedure.”).
 8              Accordingly, IT IS HEREBY ORDERED that:
 9              1. The findings and recommendations issued April 8, 2021 (ECF No. 14) are ADOPTED
10   in full;
11              2. This case shall proceed only on plaintiff’s claim that defendant M. Carter violated his
12   due process right to an impartial hearing officer at the RVR hearing on July 13, 2018;
13              3. All other claims are DISMISSED without leave to amend;
14              4. All defendants other than M. Carter are TERMINATED without service; and
15              5. This matter is referred back to the assigned magistrate judge for all further pretrial
16   proceedings.
17   DATED: July 1, 2021.
18

19

20

21

22

23

24

25

26

27

28
                                                           2
